J-S37025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW CORDERO                            :
                                               :
                       Appellant               :   No. 244 EDA 2020

            Appeal from the PCRA Order Entered December 12, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000654-2015


BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                          Filed: December 24, 2020

        Appellant Matthew Cordero appeals from the order dismissing his timely

first Post Conviction Relief Act1 (PCRA) petition. Appellant contends the PCRA

court erred by dismissing his petition without an evidentiary hearing because

a genuine issue of material fact existed as to whether her trial counsel was

ineffective by failing to request a cautionary jury instruction regarding color

crime scene photos showing the decedent’s body. We affirm.

        In resolving Appellant’s direct appeal, this Court adopted the trial court’s

opinion and briefly summarized the facts of this case as follows:

        On September 13, 2013, Appellant and his [paramour], Krista
        McDevitt, conspired to lure the decedent, Joseph Britton
        (McDevitt’s former [paramour]), to a location in the Frankford
        neighborhood of Philadelphia, where Appellant and McDevitt
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-S37025-20


        planned to rob him.       McDevitt successfully lured Britton to
        Frankford, but when she met Appellant to tell him, Appellant
        became jealous and enraged, approached Britton (who was
        waiting for McDevitt in a borrowed car), and struck him three or
        four times with an aluminum baseball bat, killing him. Appellant
        searched the car and Britton’s pockets for drugs and money, but
        retrieved only $1. Appellant discarded the car keys and then
        boasted to others of the crime and warned them not to report him
        to the police.

Commonwealth v. Cordero, 2017 WL 4509818, at *1 (Pa. Super., filed

Sept. 27, 2017) (unpublished mem.), appeal denied, 182 A.3d 989 (Pa. 2018).

        Police arrested Appellant on October 14, 2014 and charged him with

murder, robbery, conspiracy, and possession of an instrument of crime (PIC)2.

Appellant’s jury trial began on September 26, 2016.

        At trial, the Commonwealth’s case included the presentation of twenty-

six crime scene photos, in color, and which included images of the decedent’s

body as it was found. N.T. Trial, 9/27/16 at 302. Appellant’s trial counsel did

not object to the photos. Id. Acknowledging the spectators in the gallery,

the trial court warned, “I will just once again tell people that some of these

photographs will show the decedent as he was in the car, so if anyone wants

to step outside you may want to do that now.        There are some close-up

photographs.” Id.

        Officer William Trenwith, who took the photos, testified as to the

contents of each image one by one. Id. at 303-14. As the officer discussed

the photographs of the decedent’s injuries, an unnamed spectator became

____________________________________________


2   18 Pa.C.S. §§ 2502, 3701(a)(1), 903, and 907(a), respectively.

                                           -2-
J-S37025-20



upset. The trial court addressed her, “Ma’am, you have to step out and [to

the Commonwealth] you don’t need to blow this one up.” Id. at 311. A few

moments later, the trial court again noted for the benefit of the gallery,

“People, again, the last few photographs are more gory. So if you don’t want

to look at them, please step out now.” Id. at 312. Outside of the presence

of the jury, the trial court stated:

      All right. Before we adjourn for the day, when I was describing
      the photographs, when I used the word gory, I just want the
      record to be clear. To me, they’re not gory in the sense that I
      thought they were unduly prejudicial or anything like that, but for
      family members I used that term so that they understood that
      there was going to be blood shown and I know it’s always hard for
      family members to view these photographs.

Id. at 339.

      In his closing argument, Appellant’s trial counsel acknowledged the

graphic nature of the photographs as follows:

      And I saw some of you when those crime scene photos went up.
      Some of you averted your eyes. Understandable. It’s not
      pleasant to look at. . . . It’s hard.

      But Her Honor is going to address that with you. She’s going [to]
      tell you right up front . . . that you cannot base your verdict on
      sympathy for or against anybody, and I think you know that that’s
      just common sense.

N.T. Trial, 9/29/16 at 19. Appellant’s trial counsel continued to argue that,

although this was a terrible killing, the Commonwealth had not proved beyond

a reasonable doubt that Appellant killed the decedent. Id. at 16. Specifically,

Appellant’s trial counsel challenged the credibility of the Commonwealth’s



                                       -3-
J-S37025-20



witnesses who implicated Appellant as the person who killed the decedent.

Id. at 20-48.

      Appellant’s counsel did not request a cautionary jury instruction

regarding the photographs of the decedent at the crime scene. However, the

trial court, in part, charged the jury as follows: “[y]our determination of the

facts should not be based on empathy for or prejudice against the defendant

or the crime. . . .” Id. at 100.

      On September 30, 2016, the jury found Appellant guilty of first-degree

murder, conspiracy, robbery, and PIC.       That same day, the trial court

sentenced Appellant to a mandatory term of life without parole for first-degree

murder, concurrent terms of five to ten years’ imprisonment for conspiracy

and robbery, and one to two years’ imprisonment for PIC. Appellant timely

appealed, and this Court affirmed his judgment of sentence on September 27,

2017. Our Supreme Court denied Appellant’s petition for allowance of appeal

on March 15, 2018.

      Appellant timely filed the instant PCRA petition pro se on May 31, 2019.

The PCRA court appointed counsel and directed PCRA counsel to file an

amended petition.    On October 21, 2019, PCRA counsel filed an amended

petition and motion for discovery seeking the color photographs used at trial.

Mot. for Discovery, 10/21/19.      The PCRA court provided the requested

photographs to PCRA counsel on October 30, 2019.

      On November 7, 2019, the PCRA court issued a Pa.R.Crim.P. 907 notice

stating that Appellant’s issues were without merit. Rule 907 Notice, 11/7/19.

                                     -4-
J-S37025-20



Appellant did not file a response.        The PCRA court dismissed Appellant’s

petition on December 12, 2019. Appellant filed a timely notice of appeal on

January 8, 2020.

         Appellant raises one issue:

         Whether the PCRA [c]ourt erred in dismissing the Appellant’s
         petition under the [PCRA] where trial counsel was ineffective for
         failing to request a jury instruction under Section 3.18 (Crim.)
         Inflammatory Photographs when the color photographs of the
         decedent’s corpse were sufficiently disturbing to prejudice the jury
         and to cloud an objective assessment of guilt or innocence?

Appellant’s Brief at 6.

         Appellant argues that trial counsel was ineffective because he failed to

request “a cautionary or final instruction . . . admonishing the jury not to let

the disturbing photographs of the decedent’s head injuries stir their emotions

to the prejudice of” Appellant.        Id. at 14.    Appellant contends that his

ineffective assistance of counsel claim has arguable merit because the images

of the decedent’s injuries were so gruesome that the jury could not objectively

determine Appellant’s guilt or innocence. Id. at 20. Appellant emphasizes

that the trial court referred to the images as “gory” and directed the

Commonwealth not to enlarge the images to avoid upsetting the gallery. Id.

at 19.

         Further, Appellant argues that trial counsel had no reasonable basis for

failing to request the instruction because he highlighted the emotional impact

of the photographs in his closing argument. Id. at 20. According to Appellant,

because counsel witnessed the courtroom outburst and heard the trial court

                                        -5-
J-S37025-20



describe the photos as gory, counsel should have known “that there was at

least the possibility that the photos could inflame the passions of at least one

juror and prevent a juror from objectively deciding the issue of guilt.” Id. at

21. Appellant asserts that “[n]o competent counsel would have chosen not to

request the [inflammatory photograph] instruction under 3.18 under the

circumstances as counsel experienced them in the courtroom.” Id.

          Finally, Appellant argues that he was prejudiced by trial counsel’s

ineffectiveness because “there is a reasonable probability that one of more

jurors’ emotions were affected” by having to view the photos. Id. As a result

of counsel’s failure, Appellant contends that the jury “was not properly

cautioned and instructed after seeing the photos.” Id. Accordingly, Appellant

requests a new trial, or in the alternative, an evidentiary hearing for trial

counsel to testify regarding his failure to request a cautionary instruction. Id.

at 24.

         The Commonwealth responds that the trial court properly denied

Appellant relief.3 Commonwealth’s Brief at 9. The Commonwealth asserts

that “all parties agreed that the photographs . . . were not upsetting enough

to prejudice a jury.”       Id. at 17.         The Commonwealth, in relevant part,

maintains that Appellant cannot establish the prejudice necessary to support

his claim because the trial court indicated that it did not find the photos unduly

____________________________________________


3 The Commonwealth also asserts that Appellant is precluded from obtaining
relief because he did not include any certification to support his claim.
Commonwealth’s Brief at 9-10.

                                           -6-
J-S37025-20


prejudicial and gave the standard jury charge. Id. at 18. According to the

Commonwealth, the trial court’s jury charge communicated the sentiment of

Section 3.18 of the Standard Jury Instructions. Id. at 17. The Commonwealth

concludes that Appellant cannot show that counsel’s claimed ineffectiveness

resulted in prejudice to Appellant due to the overwhelming evidence of guilt

presented at trial. Id. at 20-21.

      In its opinion dismissing Appellant’s petition, the PCRA court concluded

that the photographs were not sufficiently disturbing to prejudice the jury

against Appellant. PCRA Ct. Op. 12/12/19, at 6. The PCRA court determined

that the nature and extent of the decedent’s injuries “would not have been

readily deducible from black and white photographs.” Id. at 7. The PCRA

court acknowledged that referring to the photographs as ‘gory’ in comments

directed toward to gallery “may have been inartful” but notes that the

description should not be construed to have prejudiced the jury. Id. at 8.

Accordingly, the PCRA court concluded that Appellant “presents no evidence

that the jurors . . . had their passions inflamed by the admission of the crime

scene photos.” Id. Significantly, the PCRA court pointed out that trial counsel,

in his closing argument, acknowledged that the jury would be instructed not

to base their verdict on sympathy or prejudice for or against any person, and

that the trial court issued an instruction not to consider their personal feelings

about the nature of the crime. Id. The PCRA court concluded that Appellant,




                                      -7-
J-S37025-20


therefore, failed to demonstrate trial counsel’s lack of a reasonable strategy

or prejudice.

      We set forth the applicable standard of review in Commonwealth v.

Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019) as follows:

      Initially, we note that our standard of review from the denial of a
      PCRA petition is limited to examining whether the PCRA court’s
      determination is supported by the evidence of record and whether
      it is free of legal error.         The PCRA court’s credibility
      determinations, when supported by the record, are binding on this
      Court; however, we apply a de novo standard of review to the
      PCRA court’s legal conclusions.

      Furthermore, to establish a claim of ineffective assistance of
      counsel, a defendant must show, by a preponderance of the
      evidence, ineffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place. The burden is on the defendant
      to prove all three of the following prongs: (1) the underlying claim
      is of arguable merit; (2) that counsel had no reasonable strategic
      basis for his or her action or inaction; and (3) but for the errors
      and omissions of counsel, there is a reasonable probability that
      the outcome of the proceedings would have been different.

      We have explained that a claim has arguable merit where the
      factual averments, if accurate, could establish cause for relief.
      Whether the facts rise to the level of arguable merit is a legal
      determination.

      The test for deciding whether counsel had a reasonable basis for
      his action or inaction is whether no competent counsel would have
      chosen that action or inaction, or, the alternative, not chosen,
      offered a significantly greater potential chance of success.
      Counsel’s decisions will be considered reasonable if they
      effectuated his client’s interests. We do not employ a hindsight
      analysis in comparing trial counsel’s actions with other efforts he
      may have taken.

      Prejudice is established if there is a reasonable probability that,
      but for counsel’s errors, the result of the proceeding would have

                                     -8-
J-S37025-20


      been different. A reasonable probability is a probability sufficient
      to undermine confidence in the outcome.


Sandusky, 203 A.3d at 1043-44 (citations omitted and formatting altered).

“Failure to prove any prong of this test will defeat an ineffectiveness claim.”

Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. 2014) (citation omitted).

If a claim fails under any element of the test, the court may proceed to that

element first.     Commonwealth v. Lesko, 15 A.3d 345, 374 (Pa. 2011)

(citation omitted).

      Initially,   we   note   that   trial   counsel   is   presumed   effective.

Commonwealth v. Philistin, 53 A.3d 1, 10 (Pa. 2012).                Further, the

“decision whether to seek a jury instruction implicates a matter of trial

strategy.” Lesko, 15 A.3d at 401 (citation omitted). Our Supreme Court has

explained

      [a] finding that a chosen strategy lacked a reasonable basis is not
      warranted unless it can be concluded that an alternative not
      chosen offered a potential for success substantially greater than
      the course actually pursued. A claim of ineffectiveness generally
      cannot succeed through comparing, in hindsight, the trial strategy
      employed with alternatives not pursued.

Commonwealth v. Sneed, 45 A.3d 1096, 1107 (Pa. 2012) (citations and

internal quotation marks omitted).

      With respect to a PCRA hearing,

      [i]t is well settled that there is no absolute right to an evidentiary
      hearing on a PCRA petition, and if the PCRA court can determine
      from the record that no genuine issues of material fact exist, then
      a hearing is not necessary. To obtain reversal of a PCRA court's
      decision to dismiss a petition without a hearing, an appellant must
      show that he raised a genuine issue of fact which, if resolved in

                                       -9-
J-S37025-20


      his favor, would have entitled him to relief, or that the court
      otherwise abused its discretion in denying a hearing.

Commonwealth v. Maddrey, 205 A.3d 323, 328 (Pa. Super. 2019) (citations

and some formatting omitted), appeal denied, 218 A.3d 380 (Pa. 2019).

      Although the parties do not contest the admissibility of the photographs,

we initially acknowledge that our Supreme Court has held that before

admitting photographs,

      a trial court must determine whether the photograph is
      inflammatory. If not, it may be admitted if it has relevance and
      can assist the jury’s understanding of the facts. If the photograph
      is inflammatory, the trial court must decide whether or not the
      photographs are of such essential evidentiary value that their
      need clearly outweighs the likelihood of inflaming the minds and
      passions of the jurors.

Commonwealth v. Pruitt, 951 A.2d 307, 320 (Pa. 2008) (citation omitted

and formatting altered).      The Pruitt Court continued: “[a]lthough the

possibility of inflaming the passions of the jury is not to be lightly dismissed,

a trial judge can minimize this danger with an appropriate instruction, warning

the jury member not to be swayed emotionally by the disturbing images, but

to view them only for their evidentiary value.” Id.

      The suggested standard criminal jury instruction on inflammatory

photographs states:

      3.18 – INFLAMMATORY PHOTOGRAPHS

      1. This photograph was admitted in evidence for the purpose of
      [showing the nature of the wounds received by the deceased]
      [showing conditions at the scene of the alleged crime] [helping
      you understand the testimony of the witnesses who referred to
      it] [give other specific purpose].


                                     - 10 -
J-S37025-20


      2. It is not a pleasant photograph to look at. You should not let it
      stir up your emotions to the prejudice of the defendant. Your
      verdict must be based on a rational and fair consideration of all
      the evidence and not on passion or prejudice against the
      defendant, the Commonwealth, or anyone else connected with
      this case.

Pa. SSJI (Crim) 3.18.

      Appellant argued that he was not the killer. N.T. Trial, 9/29/16 at 20-

46. Specifically, in support of its theory that Appellant was the killer, the

Commonwealth offered the testimony of Ian Pawlowic, the friend who loaned

Appellant an aluminum bat to carry out a robbery. N.T. Trial, 9/27/16 at 118-

19. Pawlowic testified that Appellant took the bat and returned about thirty

minutes later. Id. at 121. Appellant confessed to Pawlowic that he killed

someone and invited Pawlowic to go with him back to the crime scene. Id.

Pawlowic returned to the scene with Appellant to search the decedent’s car for

money or drugs and ran back to Pawlowic’s home after they only found a

dollar. Id. at 124. At some point, Appellant returned the bat to Pawlowic and

instructed him to hide it. Id. at 126. Pawlowic further testified that he could

see the decedent’s car from his front porch and Appellant returned while the

police were on scene to watch “the aftermath of the chaos.”         Id. at 129.

Pawlowic stated that months after the murder, Appellant threatened to kill

him if he told anyone what happened. Id. at 131.

      McDevitt, Appellant’s paramour at the time of the murder, testified that

she helped Appellant set up the decedent to be robbed. N.T. Trial, 9/28/16

at 23. She expected Appellant to rob the decedent for money and heroin. Id.


                                     - 11 -
J-S37025-20



McDevitt explained that she first met with the decedent and asked him to wait

while she got her things. Id. at 27. She then went to find Appellant in a

nearby park. Id. at 29.    At that time, she observed that Appellant had an

aluminum bat with him and he became enraged when he learned that she had

used drugs with the decedent. Id. at 30-31. According to McDevitt, she went

to a friend’s home where she and Appellant had been residing, and Appellant

arrived about thirty minutes later and confessed to killing the decedent. Id.

at 33. That friend and her minor son, D.C., then went to see the scene.    Id.

at 33-34.

      D.C. also testified at trial and identified Appellant, who he knew as

“Shark,” as the person who confessed to killing the decedent.       N.T. Trial,

9/27/16 at 230. Specifically, D.C. indicated that he heard Appellant discussing

the robbery plan earlier in the evening.     Id. at 232.   D.C. explained that

Appellant was sweaty when he returned and had some “blood type stuff” on

his clothes. Id. at 234. D.C. testified that he and his mother then walked

around the corner to the crime scene and saw the decedent’s body in the car.

Id. at 236. D.C. explained that Appellant warned them not to tell the police

what happened. Id. at 240.

      Appellant’s trial counsel thoroughly cross-examined Pawlowic and

McDevitt regarding their involvement in the homicide, as well as the charges

they were facing and cooperation agreements, and impeached D.C. using

D.C.’s prior statement to police. See N.T. Trial, 9/27/16 at 187 and 266; see

also N.T. Trial, 9/28/16 at 153.    In his closing argument, Appellant’s trial

                                    - 12 -
J-S37025-20



counsel focused on challenging the credibility of Pawlowic, McDevitt, and D.C.

See N.T. Trial, 9/29/16 at 20-46. Appellant’s trial counsel contended that the

Commonwealth’s witness, D.C., was not credible because he initially lied to

police to protect Appellant.   Id. at 26.     Further, trial counsel argued that

McDevitt and Ian Pawlowic, both co-conspirators, were falsely accusing

Appellant in hopes of avoiding life sentences for their participation in the

crime. Id. at 39.

      As noted above, Appellant’s trial counsel only mentioned the photos in

passing in his closing argument, noting that while the photos were “not

pleasant” to look at, the jury should not base its decision on sympathy. Id.

at 19. Appellant’s trial counsel observed that the trial court would instruct the

jury, and the trial court ultimately issued an instruction stating that their

decision should not be based on empathy for or prejudice against the

defendant or the crime. Id.

      Following our review, we agree with the PCRA court that Appellant has

not established that he was prejudiced by trial counsel’s failure to request the

suggested jury instruction regarding inflammatory photographs. See Lesko,

15 A.3d at 374.     Specifically, as noted by the PCRA court, we agree that

Appellant has failed to present evidence that the jurors’ passions were

inflamed by the admission of the crime scene photos such that they were not

able to examine the trial evidence as neutral arbiters of the facts. PCRA Ct.

Op. at 8. The PCRA court acknowledged the exceeding difficulty for family

members to see photographs of their loved one’s body evidencing violent

                                     - 13 -
J-S37025-20



injuries in the context of a homicide trial, and that the court’s description of

the photographs as “gory” may have been inartful. Id. Moreover, the PCRA

court maintains that its suggestion that some spectators may desire to leave

the courtroom reflected the court’s consideration for their well-being while

effecting orderly and efficient management of the jury trial. Id.

      Moreover, Appellant has not established that it was reasonably probable

that Appellant would have received a different result had counsel requested

the instruction regarding inflammatory photographs.      See Sandusky, 203

A.3d at 1044. Accordingly, we conclude that Appellant has failed to establish

that the absence of SSJI 3.18 impaired the ability of the jury to fairly

determine the issue of Appellant’s guilt as presented at trial. See Fears, 86

A.3d at 804. Accordingly, there is no genuine issue of material fact to be

considered, and the PCRA court did not abuse its discretion by not convening

an evidentiary hearing. See Maddrey, 205 A.3d at 328. For the reasons

herein, we affirm the PCRA court’s order dismissing Appellant’s PCRA petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/20

                                     - 14 -